                Case 1:21-cv-01258-NONE-BAM Document 10 Filed 09/07/21 Page 1 of 2



                                            United States District Court
                                            Eastern District of California




Alex Horn, Lance Aytman, and Keith Hooker
                                                             Case Number: 1:21-cv-01258-NONE-BAM
 Plaintiff(s)

 V.
                                                             APPLICATION FOR PRO HAC VICE
Kraft Heinz Foods Company LLC                                AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Rebecca Ojserkis                                  hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Alex Horn, Lance Aytman, and Keith Hooker

On          08/09/2021           (date), I was admitted to practice and presently in good standing in the
                   State of Maryland                 (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔ I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:           09/01/2021                         Signature of Applicant: /s/ Rebecca Ojserkis



        U.S. District Court – Pro Hac Vice Application                                                 Page 1
        Revised July 6, 2021
              Case 1:21-cv-01258-NONE-BAM Document 10 Filed 09/07/21 Page 2 of 2

Pro Hac Vice Attorney

Applicant's Name:                 Rebecca Ojserkis

Law Firm Name:                    Sanford Heisler Sharp, LLP

Address:                          111 Calvert Street
                                  Suite 1950

City:                             Baltimore                      State:       MD   Zip: 21202
Phone Number w/Area Code: (410) 834-7420
City and State of Residence: Baltimore, MD
                                   rojserkis@sanfordheisler.com
Primary E-mail Address:
Secondary E-mail Address:          N/A


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Felicia Gilbert

Law Firm Name:                    Sanford Heisler Sharp, LLP

Address:                          111 Sutter Street
                                  Suite 975

City:                             San Francisco                  State:       CA   Zip:     94104

Phone Number w/Area Code: (415) 795-2020                                  Bar #    276348




                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.




               Dated: 9/7/2021
                                                             /s/ Barbara A. McAuliffe
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                          Page 2
        Revised July 6, 2021
